DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinello et al. (Martinello, US 2017/0268990).
Re claim 1: As shown in Figs. 5 and 7, Martinello discloses a system 10 for reconstructing a three-dimensional (3-D) point cloud of a target object 11 (paragraphs 64 and 65), the system comprising: 
a light source (projector 101) that generates light (paragraph 72); 
a polarization field generator 103 that receives the light generated by the light source and generates a polarization field that illuminates the target object 11 (paragraphs 67-71); 
a camera 20 that captures images of the illuminated target object 11 (paragraph 70); and 
a processor 110 (CPU) that receives the captured images and processes the captured images (Fig. 7, and paragraphs 80, 81, 131 and 132).     
Martinello discloses that the positions of the camera 102 and the polarization field generator 103 are determined during a calibration process and the correspondences between camera pixels and 
Martinello further discloses that the light source 101 projects the patterns directly onto the surface of the target object 11 and the camera 102 captures images of the structured light pattern as reflected by the glossy surface of the target object 11, wherein the 3D shape of the entirely of visible surface of the target object can be reconstructed by analysis of captured images of the distorted reflections of the patterns by the surface of the target object 11 (paragraphs 77 and 78). 
Accordingly, it is obvious that the processor 110 (CPU) that receives the captured images and processes the captured images by:
     performing a polarization field decoding algorithm that decodes the polarization field to obtain a set of incident rays; 
     performing a camera ray decoding algorithm to obtain a set of camera rays;
     performing a ray-ray intersection algorithm that determines intersection points (at the target object in Fig. 5) where the incident rays and the camera rays intersect; and 
     performing a 3-D reconstruction algorithm that uses the set of incident rays, the set of camera rays and the intersection points to reconstruct a 3-D point cloud of the target object 11 (via reconstructor 100, paragraph 65).
Re claim 2: The system of claim 1, wherein the processor 110 controls operations of the light source 101 and of the polarization field generator 103 to generate the polarization field such that the target object 11 is illuminated with a preselected sequence of Gray Code images, and wherein the polarization field decoding algorithm decodes Gray Code images that are captured by the camera to determine which pixel of the polarization field generator 103 originated each incident ray of the set of incident rays to thereby determine a direction of each incident ray of the set of incident rays (paragraphs 26, 74, and 77-81).
Re claim 3: The system of claim 2:
Martinello discloses that the glossy surface of the target object 11 reflects the patterns, and the reflections are distorted by the 3D shape of the surface of the target object 11. These distorted reflections from the target object 11 are captured by the camera 102 and used for estimation of 3D surface shape (paragraphs 73, 77 and 78).
Accordingly, when the processor performs the polarization field decoding algorithm that decodes the polarization field to obtain the set of incident rays, it is obvious that the processor 110 performs an optimization algorithm that uses the captured images to create a reflection image formation model that is used to optimize the directions of the incident rays of said set of incident rays.
Re claim 5: The system of claim 1, wherein the polarization field generator 103 comprises a polarizer panel of a liquid crystal display (LCD) device (paragraphs 67-71).
Re claim 6: The system of claim 1, wherein the target object 11 is an object (glossy object) that exhibits reflection of the environment as shown in Figs. 5 and 6 (paragraph 63).
Re claim 7: As shown in Figs. 5 and 7, Martinello discloses a method for reconstructing a three-dimensional (3-D) point cloud of a target object 11, the method comprising: 
with a light source 101, emitting light (paragraph 72); 
with a polarization field generator 103, receiving at least a portion of the light and generating a polarization field that illuminates the target object 11 (paragraphs 67-71); 
with a camera 102, capturing images of the illuminated target object 11 (paragraph 70); and 
with a processor 110 (CPU), receiving the captured images and processing the captured images (Fig. 7, and paragraphs 80, 81, 131 and 132). 
     Martinello discloses that the positions of the camera 102 and the polarization field generator 103 are determined during a calibration process and the correspondences between camera pixels and 
Martinello further discloses that the light source 101 projects the patterns directly onto the surface of the target object 11 and the camera 102 captures images of the structured light pattern as reflected by the glossy surface of the target object 11, wherein the 3D shape of the entirely of visible surface of the target object can be reconstructed by analysis of captured images of the distorted reflections of the patterns by the surface of the target object 11 (paragraphs 77 and 78). 
Accordingly, it is obvious that the processor 110 (CPU) that receives the captured images and processes the captured images by:
     performing a polarization field decoding algorithm that decodes the polarization field to obtain a set of incident rays; 
     performing a camera ray decoding algorithm to obtain a set of camera rays;
     performing a ray-ray intersection algorithm that determines intersection points (at the target object in Fig. 5) where the incident rays and the camera rays intersect; and 
     performing a 3-D reconstruction algorithm that uses the set of incident rays, the set of camera rays and the intersection points to reconstruct a 3-D point cloud of the target object 11 (via reconstructor 100, paragraph 65).
Re claim 8: The method of claim 7, further comprising: with the processor 110, controlling operations of the light source 101 and of the polarization field generator 103 to generate the polarization field such that the target object 11 is illuminated with a preselected sequence of Gray Code images, and wherein the polarization field decoding algorithm decodes Gray Code images that are captured by the camera 102 to determine which pixel of the polarization field generator originated each incident ray of the set of incident rays to thereby determine a direction of each incident ray of the set of incident rays (paragraphs 26, 74, and 77-81).
Re claim 9: The method of claim 8:
Martinello discloses that the glossy surface of the target object 11 reflects the patterns, and the reflections are distorted by the 3D shape of the surface of the target object 11. These distorted reflections from the target object 11 are captured by the camera 102 and used for estimation of 3D surface shape (paragraphs 73, 77 and 78).
Accordingly, when the processor 110 performs the polarization field decoding algorithm that decodes the polarization field to obtain the set of incident rays, it is obvious that the processor 110 performs an optimization algorithm that uses the captured images to create a reflection image formation model that the processor uses to optimize the directions of the incident rays of said set of incident rays.
Re claim 11: The method of claim 7, wherein the polarization field generator 103 comprises a polarizer panel of a liquid crystal display (LCD) device (paragraphs 67-71).
Re claim 12: The method of claim 7, wherein the target object 11 is an object (glossy object) that exhibits reflection of the environment as shown in Figs. 5 and 6 (paragraph 63). 
Re claim 13: As shown in Figs. 5 and 7, Martinello discloses  computer program comprising computer instructions embodied on a non-transitory computer readable medium, the computer program being designed to reconstruct a three-dimensional (3-D) point cloud of a target object 11, wherein a light source 101 emits light that is received by a polarization field generator 103 that generates a polarization field that illuminates the target object 11, and wherein a camera 102 captures images of the illuminated target object, the computer program being executed by a processor 110 (CPU) that receives the captured images from the camera 102 (paragraphs 67-72, 80, 81, 131 and 132).
Martinello discloses that the positions of the camera 102 and the polarization field generator 103 are determined during a calibration process and the correspondences between camera pixels and 
Martinello further discloses that the light source 101 projects the patterns directly onto the surface of the target object 11 and the camera 102 captures images of the structured light pattern as reflected by the glossy surface of the target object 11, wherein the 3D shape of the entirely of visible surface of the target object can be reconstructed by analysis of captured images of the distorted reflections of the patterns by the surface of the target object 11 (paragraphs 77 and 78). 
 Accordingly, it is obvious that the computer instructions comprises:
a first instruction set that performs a polarization field decoding algorithm that decodes the polarization field to obtain a set of incident rays;
a second instruction set that performs a camera ray decoding algorithm to obtain a set of camera rays;
a third instruction set that performs a ray-ray intersection algorithm that determines intersection points (at the target object 11) where the incident rays and the camera rays intersect; and
a fourth instruction set that performs a 3-D reconstruction algorithm that uses the set of incident rays, the set of camera rays and the intersection points to reconstruct a 3-D point cloud of the target object 11 (via reconstructor 100).
Re claim 14: The computer program of claim 13, further comprising:
a fifth instruction set that controls operations of the light source 101 and of the polarization field generator 103 to generate the polarization field such that the target object 11 is illuminated with a preselected sequence of Gray Code images, and wherein the polarization field decoding algorithm includes instructions that decode Gray Code images that are captured by the camera 102 to determine which pixel of the polarization field generator originated each incident ray i of the set of incident rays to 
Re claim 15: The computer program of claim 14:
Martinello discloses that the glossy surface of the target object 11 reflects the patterns, and the reflections are distorted by the 3D shape of the surface of the target object 11. These distorted reflections from the target object 11 are captured by the camera 102 and used for estimation of 3D surface shape (paragraphs 73, 77 and 78).
Accordingly, it is obvious that the first instruction set includes computer instructions that perform an optimization algorithm that uses the captured images to create a reflection image formation model that the first instruction set uses to optimize the directions of the incident rays of said set of incident rays.
Re claim 17: The computer program of claim 13, wherein the polarization field generator 103 comprises a polarizer panel of a liquid crystal display (LCD) device (paragraphs 67-71).
Re claim 18: The computer program of claim 13, wherein the target object 11 is an object (glossy object) that exhibits reflection of the environment as shown in Figs. 5 and 6 (paragraph 63).
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martinello et al. (Martinello, US 2017/0268990) in view of Huang et al. (Huang, US 2017/0193692).
Re claims 4, 10 and 16: The system of claim 3, the method of claim 9, and the computer program of claim 15, respectively:
Martinello does not suggest that the 3-D reconstruction algorithm includes computer instructions for performing a Poisson integration algorithm.
Huang discloses a 3-D point cloud model reconstruction method as well as a computer readable storage medium containing computer readable instructions, wherein when being executed, the computer readable instructions enable a processor to perform the operations in the 3-D point cloud 
Thus, it would have been obvious to one having skill in the art at the time the invention was made to include computer instructions for performing a Poisson integration algorithm in the 3-D reconstruction algorithm in order to reconstruct a curved surface to achieve a good fitting in a region locally having data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 6, 2022